


Exhibit 10.18

CASPER SLEEP INC.

2020 EQUITY INCENTIVE PLAN

 

NOTICE OF STOCK OPTION GRANT

 

Name of Participant:

 

 

 

Address:

 

 

 

Date of Grant:

 

 

 

Exercise Price per Share:

$

 

 

Total Number of Shares Subject to Option Granted:

 

 

 

 

 

Type of Option:

o Incentive Stock Option

 

 

 

o Nonstatutory Stock Option

 

 

Expiration Date:

 

 

 

Vesting Commencement Date:

 

 

 

Vesting Schedule:

This Option shall be exercisable, in whole or in part, according to the
following vesting schedule: [Insert vesting schedule here]

 

 

The Company and the Participant acknowledge receipt of this Notice of Stock
Option Grant and agree to the terms and conditions of the Stock Option Agreement
attached hereto and incorporated by reference herein, the Company’s 2020 Equity
Incentive Plan and the terms of this Notice of Stock Option Grant as set forth
above.

 

CASPER SLEEP INC.

 

PARTICIPANT

 

 

 

 

By:

 

 

By:

 

Name:

[     ]

 

Name:

[     ]

Title:

[     ]

 

 

 

--------------------------------------------------------------------------------



 

STOCK OPTION AGREEMENT - INCORPORATED TERMS AND CONDITIONS

 

A.          Grant of Option. Casper Sleep Inc. (the “Company”) hereby grants to
the Participant (“Participant”) named in the Notice of Stock Option Grant (the
“Notice of Stock Option Grant”), in consideration of the Participant’s past
and/or continued employment with or service to the Company or any of its
Subsidiaries, an option (the “Option”) to purchase the number of Shares set
forth in the Notice of Stock Option Grant, at the exercise price per Share set
forth in the Notice of Stock Option Grant (the “Exercise Price”), effective as
of the date of grant set forth in the Notice of Stock Option Grant (the “Date of
Grant”) and subject to the terms and conditions of the Company’s 2020 Equity
Incentive Plan (the “Plan”), which is incorporated herein by reference, and this
Option Agreement. Subject to Section 19 of the Plan, in the event of a conflict
between the terms and conditions of the Plan and this Option Agreement, the
terms and conditions of the Plan shall  prevail.

 

If designated in the Notice of Stock Option Grant as an Incentive Stock Option
(“ISO”), this Option is intended to qualify as an Incentive Stock Option as
defined in Section 422 of the Code. Nevertheless, to the extent that the Fair
Market Value of the Shares subject to this Option (determined as of the time
this Option is granted) together with any other ISOs previously granted, are
exercisable for the first time by the Participant during any calendar year
exceeds $100,000, then this Option will as to some or all of the Shares be
treated as a Nonstatutory Stock Option (“NSO”). Further, if for any reason this
Option (or portion thereof) shall not qualify as an ISO, then, to the extent of
such non-qualification, such Option (or portion thereof) shall be regarded as an
NSO granted under the Plan. Participant further acknowledges that the rules set
forth in the preceding two sentences shall be applied by taking the Option and
other stock options into account in the order in which they were granted, as
determined under Section 422(d) of the Code and the Treasury Regulations
thereunder. The Participant also acknowledges that an ISO exercised more than
three (3) months after Participant’s Termination of Service, other than by
reason of death or Disability, will be taxed as an NSO. In no event shall the
Administrator, the Company or any Parent or Subsidiary or any of their
respective employees or directors have any liability to Participant (or any
other person) due to the failure of the Option to qualify for any reason as an
ISO.

 

Unless otherwise defined herein or in the Notice of Stock Option Grant, the
terms defined in the Plan shall have the same defined meanings in this Stock
Option Agreement (the “Option Agreement”).

 

B.                                    Termination Period.

 

This Option shall be exercisable for three (3) months after Participant’s
Termination of Service, unless such termination is due to Participant’s death or
Disability, in which case this Option shall be exercisable for twelve (12)
months after Participant’s Termination of Service, or such termination is by the
Company for Cause, in which case the Option shall cease to be exercisable on the
date of such Termination of Service. Notwithstanding the foregoing sentence, in
no event may this Option be exercised after the Expiration Date as set forth in
the Notice of Stock Option Grant and this Option may be subject to earlier
termination as provided in Section 14 of the Plan.

 

C.                                    Exercise of Option.

 

(1)           Right to Exercise. This Option shall be exercisable during its
term in accordance with the Vesting Schedule set out in the Notice of Stock
Option Grant and with the

 

--------------------------------------------------------------------------------



 

applicable provisions of the Plan and this Option Agreement.

 

(2)         Duration of Exercisability.  Unless otherwise determined by the
Administrator, any portion of this Option that has not become vested and
exercisable on or prior to the date of Participant’s Termination of Service
(including, without limitation, pursuant to any employment or similar agreement
by and between Participant and the Company) shall be forfeited on such date of
Participant’s Termination of Service and shall not thereafter become vested or
exercisable.

 

(3)           Method of Exercise. This Option shall be exercisable by delivery
of an exercise notice in the form attached as Exhibit A (the “Exercise Notice”)
or in a manner and pursuant to such procedures as the Administrator may
determine, which shall state the election to exercise the Option, the number of
Shares with respect to which the Option is being exercised (the “Exercised
Shares”), and such other representations and agreements as may be required by
the Company. The Exercise Notice shall be accompanied by payment of the
aggregate Exercise Price as to all Exercised Shares, together with any
applicable tax withholding. In the event this Option shall be exercised pursuant
to the terms of the Plan by any person or persons other than Participant,
appropriate proof of the right of such person or persons to exercise this Option
shall also be required, as determined in the sole discretion of the
Administrator. This Option shall be deemed to be exercised upon receipt by the
Company of such fully executed Exercise Notice accompanied by the aggregate
Exercise Price, together with any applicable tax withholding.

 

No Shares shall be issued pursuant to the exercise of an Option unless such
issuance and such exercise comply with Applicable Laws. Assuming such
compliance, for income tax purposes the Shares shall be considered transferred
to Participant on the date on which the Option is exercised with respect to such
Shares.

 

D.            Method of Payment. Payment of the Exercise Price shall be by any
of the following, or a combination thereof, at the election of the  Participant:

 

(1)           cash;

 

(2)                                 check;

 

(3)           consideration received by the Company under a formal cashless
exercise program adopted by the Company (whether through a broker or otherwise);

 

(4)           with the consent of the Administrator, surrender of other Shares
which (i) shall be valued at their Fair Market Value on the date of exercise,
which Fair Market Value must be equal to the aggregate exercise price of the
Shares as to which this Option will be exercised and (ii) must be owned free and
clear of any liens, claims, encumbrances or security interests, if accepting
such Shares, in the sole discretion of the Administrator, shall not result in
any adverse accounting consequences to the Company;

 

(5)           with the consent of the Administrator, by net exercise of vested
Shares otherwise issuable upon exercise of this Option; or

 

(6)           with the consent of the Administrator, any other consideration and
method of payment for the issuance of Shares to the extent permitted by
Applicable Laws.

 

--------------------------------------------------------------------------------



 

E.            Non-Transferability of Option.  This Option may not be transferred
in any manner otherwise than by will or by the laws of descent or distribution
or, subject to the consent of the Administrator, pursuant to a DRO, unless and
until the Shares underlying this Option have been issued, and all restrictions
applicable to such Shares have lapsed. This Option may be exercised during the
lifetime of Participant only by Participant. The terms of the Plan and this
Option Agreement shall be binding upon the executors, administrators, heirs,
successors and assigns of Participant. Neither this Option nor any interest or
right therein or part thereof shall be liable for the debts, contracts or
engagements of Participant or his or her successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by this Section (E).
Notwithstanding the foregoing, with the consent of the Administrator, if the
Option is an NSO (or an ISO that is intended to become a NSO), it may be
transferred pursuant to Participant’s Permitted Transferees pursuant to any
conditions and procedures the Administrator may require.

 

F.             Term of Option. This Option may be exercised only within the term
set out in the Notice of Stock Option Grant, and may be exercised during such
term only in accordance with the Plan and the terms of this Option Agreement.
Once this Option becomes unexercisable under this Option Agreement, it shall be
forfeited immediately.

 

G.                                    Tax Obligations.

 

(1)           Tax Withholding. The Company (or the Parent or Subsidiary
employing or retaining Participant) has the authority to deduct or withhold, or
require Participant to remit to the applicable employing entity, an amount
sufficient to satisfy any applicable Federal, state, local and foreign income
and employment tax withholding requirements (including the employee portion of
any FICA obligation) applicable to the exercise of this Option or with respect
to any taxable event arising pursuant to this Option Agreement. The Company (or
its Parent or Subsidiary, as applicable) may withhold or Participant may make
such payment in one or more of the following forms:

 

(i)             by cash or check;

 

(ii)   with the consent of the Administrator, by electing to have withheld the
net number of vested Shares otherwise issuable upon the exercise of this Option
having a then current Fair Market Value not exceeding the amount necessary to
satisfy the withholding obligation of the Company (or its Parent or Subsidiary,
as applicable) based on the maximum statutory withholding rates in Participant’s
applicable jurisdictions for federal, state, local and foreign income tax and
payroll tax purposes that are applicable to such taxable income;

 

(iii)  with the consent of the Administrator, by tendering to the Company vested
Shares held for such period of time as may be required by the Administrator in
order to avoid adverse accounting consequences and having a then current Fair
Market Value not exceeding the amount necessary to satisfy the withholding
obligation of the Company (or its Parent or Subsidiary, as applicable) based on
the maximum statutory withholding rates in Participant’s applicable
jurisdictions for federal, state, local and foreign income tax and payroll tax
purposes that are applicable to such taxable income; or

 

--------------------------------------------------------------------------------



 

(iv)  with the consent of the Administrator, by selling a sufficient number of
Shares otherwise deliverable to Participant through such means as the
Administrator may determine in its sole discretion (whether through a broker or
otherwise) equal to the amount required to satisfy such withholding taxes.

 

Participant acknowledges and agrees that the Company may refuse to honor the
exercise and refuse to deliver the Shares issuable upon exercise of this Option
if such withholding amounts are not delivered in full at the time of exercise.

 

(2)           Notice of Disqualifying Disposition of ISO Shares. If the Option
granted to Participant herein is an ISO, and if Participant sells or otherwise
disposes of any of the Shares acquired pursuant to the ISO on or before the
later of (i) the date that is two (2) years after the Date of Grant, or (ii) the
date that is one (1) year after the date of the transfer of such Shares to
Participant, Participant shall if requested by the Company,  notify the Company
in writing of such disposition and the amount realized, in cash, other property,
assumption of indebtedness or other consideration, by Participant in such
disposition or other transfer.

 

(3)           Code Section 409A. This Option is not intended to constitute
“nonqualified deferred compensation” within the meaning of Code Section 409A.
However, notwithstanding any other provision of the Plan or this Option
Agreement, if at any time the Administrator determines that this Option (or any
portion thereof) may be subject to Code Section 409A, the Administrator shall
have the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other Person for failure to do so) to adopt such
amendments to the Plan or this Option Agreement, or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, as the Administrator determines are
necessary or appropriate for this Option either to be exempt from the
application of Code Section 409A or to comply with the requirements of Code
Section 409A.

 

(4)           Liability. Participant is ultimately liable and responsible for
all taxes owed in connection with this Option, regardless of any action the
Company or any of its Parents or Subsidiaries takes with respect to any tax
withholding obligations that arise in connection with this Option. Neither the
Company nor any of its Parents or Subsidiaries makes any representation or
undertaking regarding the treatment of any tax withholding in connection with
the awarding, vesting or exercise of this Option or the subsequent sale of
Shares. The Company and its Parents and Subsidiaries do not commit and are under
no obligation to structure the Option to reduce or eliminate Participant’s tax
liability.

 

H.            Entire Agreement; Governing Law. The Plan is incorporated herein
by reference. The Plan and this Option Agreement constitute the entire agreement
of the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Participant
with respect to the subject matter hereof, and may not be modified adversely to
the Participant’s interest except by means of a writing signed by the Company
and Participant or as is otherwise permitted under the Plan. This Option
Agreement is governed by the internal substantive laws but not the choice of law
rules of Delaware.

 

I.             No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER.
PARTICIPANT FURTHER

 

--------------------------------------------------------------------------------



 

ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A
SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

 

J.             Administration. The Administrator shall have the power to
interpret the Plan and this Option Agreement, and to adopt such rules for the
administration, interpretation and application of the Plan and this Option
Agreement, as are consistent therewith and to interpret, amend or revoke any
such rules. All actions taken and all interpretations and determinations made by
the Administrator will be final and binding upon Participant, the Company and
all other interested Persons. To the extent allowable pursuant to Applicable
Law, no member of the Committee or the Board will be personally liable for any
action, determination or interpretation made with respect to the Plan or this
Option Agreement.

 

K.            Adjustments. The Administrator may accelerate the vesting of all
or a portion of this Option in such circumstances as it, in its sole discretion,
may determine. Participant acknowledges that this Option is subject to
adjustment, modification and termination in certain events as provided in this
Option Agreement and the Plan, including Section 14 of the Plan.

 

L.            Notices. Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s address set forth
below. By a notice given pursuant to this Section (L), either party may
hereafter designate a different address for notices to be given to that party.
Any notice shall be deemed duly given when sent via email or when sent by
certified mail (return receipt requested) and deposited (with postage prepaid)
in a post office or branch post office regularly maintained by the United States
Postal Service.  Any notice which is required to be given to Participant shall,
if Participant is then deceased, be given to the person entitled to exercise his
or her Option by written notice under this Section L. Subject to the limitations
set forth in Section 232(e) of the General Corporation Law of the State of
Delaware (the “DGCL”), Participant consents to the delivery of any notice to
Participant given by the Company under the DGCL or the Company’s certificate of
incorporation or bylaws by (i) facsimile telecommunication to the facsimile
number for Participant in the Company’s records, (ii) electronic mail to the
electronic mail address for Participant in the Company’s records, (iii) posting
on an electronic network together with separate notice to Participant of such
specific posting or (iv) any other form of electronic transmission (as defined
in the DGCL) directed to Participant. This consent may be revoked by Participant
by written notice to the Company and may be deemed revoked in the circumstances
specified in Section 232 of the DGCL.

 

M.           Conformity to Securities Laws. Participant acknowledges that the
Plan and this Option Agreement are intended to conform to the extent necessary
with all provisions of the Securities Act and the Exchange Act and any and all
Applicable Law and regulations and rules promulgated by the Securities and
Exchange Commission thereunder, and state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and this Option is granted and may be exercised, only in such a manner as to
conform to such Applicable Law.

 

--------------------------------------------------------------------------------



 

N.            Limitations Applicable to Section 16 Persons.  Notwithstanding any
other provision of the Plan or this Option Agreement, if Participant is subject
to Section 16 of the Exchange Act, the Plan, this Option and this Option
Agreement shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule.  To the extent permitted by applicable law,
this Option Agreement shall be deemed amended to the extent necessary to conform
to such applicable exemptive rule.

 

O.            Successors and Assigns.  The Company may assign any of its rights
under this Option Agreement to single or multiple assignees, and this Agreement
shall inure to the benefit of the successors and assigns of the Company. 
Subject to the restrictions on transfer set forth in Section (E) and the Plan,
this Option Agreement shall be binding upon and inure to the benefit of the
heirs, legatees, legal representatives, successors and assigns of the parties
hereto.

 

P.             Limitation on Participant’s Rights.  Participation in the Plan
confers no rights or interests other than as herein provided.  This Option
Agreement creates only a contractual obligation on the part of the Company as to
amounts payable and shall not be construed as creating a trust.  Neither the
Plan nor any underlying program, in and of itself, has any assets.  Participant
shall have only the rights of a general unsecured creditor of the Company with
respect to amounts credited and benefits payable, if any, with respect to this
Option.

 

Q.            Rights as Stockholder.  Neither Participant nor any Person
claiming under or through Participant will have any of the rights or privileges
of a stockholder of the Company in respect of any Shares deliverable hereunder
upon exercise of this Option unless and until certificates representing such
Shares (which may be in book-entry form) will have been issued and recorded on
the records of the Company or its transfer agents or registrars and delivered to
Participant (including through electronic delivery to a brokerage account). 
Except as otherwise provided herein, after such issuance, recordation and
delivery, Participant will have all the rights of a stockholder of the Company.

 

R.            Lock-up Period.  Participant shall not offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise transfer or dispose of, directly or indirectly, any Shares (or other
securities) of the Company or enter into any swap, hedging or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of any Shares (or other securities) of the Company held by
Participant (other than those included in the registration) for a period
specified by the representative of the underwriters of Common Stock (or other
securities) of the Company not to exceed 180 days following the effective date
of any registration statement of the Company filed under the Securities Act (or
such other period as may be requested by the Company or the underwriters to
accommodate regulatory restrictions.

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

2020 EQUITY INCENTIVE PLAN EXERCISE NOTICE

 

Casper Sleep Inc.

230 Park Avenue South, 13th Floor
New York, NY 10003

Attention: Corporate Secretary

 

1.             Exercise of Option.   Effective as  of
today,                            ,         , the undersigned (“Participant”)
hereby elects to exercise Participant’s option (the “Option”) to purchase
                 shares of the Common Stock (the “Shares”) of Casper Sleep Inc.
(the “Company”) under and pursuant to the 2020 Equity Incentive Plan (the
“Plan”) and the Stock Option Agreement dated                   (the “Option
Agreement”). The Option is an [Incentive Stock Option][Nonstatutory Stock
Option].

 

2.             Delivery of Payment. Participant herewith delivers to the Company
the total exercise price of the Shares, as set forth in the Option Agreement,
and any and all withholding taxes due in connection with the exercise of the
Option.

 

3.             Representations of Participant. Participant acknowledges that
Participant has received, read and understood the Plan and the Option Agreement
and agrees to abide by and be bound by their terms and conditions.

 

4.             Rights as Stockholder. Until the issuance of the Shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder shall exist with respect to the Common
Stock subject to an Award, notwithstanding the exercise of the Option. The
Shares shall be issued to Participant as soon as practicable after the Option is
exercised in accordance with the Option Agreement. No adjustment shall be made
for a dividend or other right for which the record date is prior to the date of
issuance except as provided in Section 14 of the Plan.

 

5.             Tax Consultation. Participant understands that Participant may
suffer adverse tax consequences as a result of Participant’s purchase or
disposition of the Shares. Participant represents that Participant has consulted
with any tax consultants Participant deems advisable in connection with the
purchase or disposition of the Shares and that Participant is not relying on the
Company for any tax advice.

 

6.             Successors and Assigns. The Company may assign any of its rights
under this Exercise Notice to single or multiple assignees, and this Exercise
Notice shall inure to the benefit of the successors and assigns of the Company.
Subject to the restrictions on transfer herein set forth, this Exercise Notice
shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.

 

7.             Interpretation. Any dispute regarding the interpretation of this
Exercise Notice shall be submitted by Participant or by the Company forthwith to
the Administrator, which shall review such dispute at its next regular meeting.
The resolution of such a dispute by the Administrator shall be final

 

--------------------------------------------------------------------------------



 

and binding on all parties.

 

8.             Governing Law; Severability. This Exercise Notice is governed by
the internal substantive laws, but not the choice of law rules, of Delaware. In
the event that any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable or void, this Exercise
Notice shall continue in full force and effect.

 

9.             Entire Agreement. The Plan and Option Agreement are incorporated
herein by reference. This Exercise Notice, the Plan and the Option Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to the Participant’s interest except
by means of a writing signed by the Company and Participant.

 

Submitted by:

 

Accepted by:

 

 

 

 PARTICIPANT

 

CASPER SLEEP INC.

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Print Name

 

 

 

 Address:

 

 

 

 

 

 

 

Title

 

 

 

 

 

Address:

 

 

230 Park Avenue South, 13th Floor

 

 

New York, NY 10003

 

 

 

 

 

 

 

 

Date Received:

 

--------------------------------------------------------------------------------
